Exhibit 10.1

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT, dated as of May 12, 2014 (this “Agreement”), is
by and among HC2 Holdings, Inc., a Delaware corporation (the “Purchaser”), SAS
Venture LLC, a Delaware limited liability company (the “Seller”) and, solely for
purposes of Sections 4.1 and 4.2, Scott A Schuff. The Seller and the Purchaser
are hereinafter collectively referred to as the “Parties”, and each individually
as a “Party.”

WHEREAS, the Seller owns 2,500,000 shares of common stock, par value $0.001 per
share (the “Shares”), of Schuff International, Inc., a Delaware corporation (the
“Company”), that the Seller desires to sell to the Purchaser, and the Purchaser
desires to purchase from the Seller, upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, and agreements contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions hereof, at the
Closing (defined below), the Seller shall sell, transfer, convey, assign and
deliver the Shares to the Purchaser, and the Purchaser shall purchase and assume
such Shares from the Seller, free and clear of all liens, claims, pledges,
options, charges, security interests, deeds of trust, voting agreements,
restrictions on ownership, use, voting or transfer, or any other encumbrances or
other rights of third parties of any kind (collectively, “Liens”).

1.2 Consideration. In consideration of the purchase and sale of the Shares by
the Seller to the Purchaser, the Purchaser shall pay to the Seller, at the
Closing, an amount in immediately available funds equal to $31.50 per Share,
with an aggregate amount for the sale, transfer, conveyance, assignment and
delivery of all of the Shares equal to $78,750,000.00 (the “Purchase Price”).

1.3 Closing. The closing of the purchase and sale of the Shares by the Seller to
the Purchaser hereunder (the “Closing”) shall take place either (x) at the
offices of the Purchaser, 460 Herndon Parkway, Suite 150, Herndon, VA 20170 or
(y) by teleconference and through the email exchange of transaction documents in
portable document (.PDF) format, in each case on the second business day
following the satisfaction or waiver (by the party entitled to waive the same)
of all of the conditions set forth herein (other than those conditions which, by
their terms, are to be satisfied or waived at the Closing, but subject to the
satisfaction or valid waiver of such conditions at the Closing in accordance
with this Agreement), or at such other place, time or date or in such other
manner as the Parties shall otherwise agree in writing.

1.4 Closing Deliveries. Subject to Article V below, at the Closing, the Seller
shall deliver and transfer to the Purchaser, (a) the Shares purchased by the
Purchaser in suitable form for transfer and (b) a properly completed and
executed United States Treasury Department Form



--------------------------------------------------------------------------------

W-8 or W-9 (or other applicable form or statement specified by Treasury
Department regulations in lieu thereof). Concurrently with receipt by the
Purchaser of evidence of transfer of the Shares delivered to the transfer agent,
the Purchaser shall deliver and transfer the Purchase Price by wire transfer of
immediately available funds to an account as is designated in a written notice
by the Seller delivered to the Purchaser prior to the Closing.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to the Purchaser as follows:

2.1 Organization; Authority. The Seller has all necessary power and authority to
execute and deliver this Agreement, to perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. All acts or
proceedings required to be taken by the Seller to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been properly taken. No additional proceedings or approvals on the part of the
Seller or any of its stockholders are necessary to authorize the execution and
delivery of this Agreement and the consummation by the Seller of the
transactions contemplated hereby.

2.2 Enforceability. This Agreement has been duly authorized, executed and
delivered by the Seller and, assuming the due and valid authorization, execution
and delivery of this Agreement by the Purchaser, this Agreement constitutes the
legal, valid and binding obligation of the Seller, enforceable against it in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting or
relating to creditors’ rights generally and general equitable principles (the
“Bankruptcy and Equity Exceptions”).

2.3 No Violation; Consents and Approvals. The execution, delivery and
performance of this Agreement, the consummation by the Seller of the
transactions contemplated by this Agreement, and the fulfillment of and
compliance with the terms and conditions of this Agreement, do not and will not
(a) violate, or conflict with, any provision of the organizational documents of
the Seller, (b) violate any law applicable to, binding upon or enforceable
against the Seller, (c) violate, conflict, result in any breach of, or
constitute a default (or an event which would, with the passage of time or the
giving of notice or both, constitute a default) under, or give rise to a right
of payment under or the right to terminate, amend, modify, abandon or
accelerate, any contract or agreement to which the Seller is a party or any
order or judgment of any federal, state, provincial or local governmental or
regulatory commission, board, bureau, agency, court or regulatory or
administrative body (a “Governmental Authority”) or arbitrator, or (d) require
any notice to, declaration, filing or registration with, approvals or consents
of, or assignments by, any Governmental Authority, other than filings required
to be made under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and
the regulations promulgated thereunder (the “HSR Act”).

 

2



--------------------------------------------------------------------------------

2.4 No Brokers. The Seller has not incurred any obligation for any finder’s or
broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby for which the Purchaser is or would be
obligated to pay.

2.5 Ownership of the Shares. The Seller has, and immediately prior to the
Closing will have, clear, unencumbered record and beneficial title to the
Shares, free and clear of any Liens (other than pursuant to this Agreement and
Liens on transfer imposed under applicable securities laws). Upon the
consummation of the purchase of the Shares hereunder, the Purchaser shall own
the Shares free and clear of any Liens (other than any Liens created by the
Purchaser and Liens on transfer imposed under applicable securities laws).

2.6 No Company Violations. Except as set forth on Schedule 2.6, the execution,
delivery and performance of this Agreement, the consummation by the Seller of
the transactions contemplated by this Agreement, and the fulfillment of and
compliance with the terms and conditions of this Agreement, do not and will not
violate, conflict, result in any breach of, or constitute a default (or an event
which would, with the passage of time or the giving of notice or both,
constitute a default) under, or give rise to a right of payment under or the
right to terminate, amend, modify, abandon or accelerate, any contract or
agreement to which the Company or any of its subsidiaries is a party or any
order or judgment of any Governmental Authority or arbitrator, except for any
such violation, conflict, breach or default which would not be material to the
Company and its subsidiaries, taken as a whole.

2.7 State Takeover Laws. The restrictions on “business combinations” set forth
in Section 203 of the General Corporation Law of the State of Delaware, Sections
10-2741 through 10-2743 of the Arizona Revised Statutes or any other
“moratorium,” “control share,” “fair price,” “takeover” or “interested
stockholder” law are inapplicable to this Agreement and the transactions
contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Seller as follows:

3.1 Organization; Authority. The Purchaser has all necessary power and authority
to execute and deliver this Agreement, to perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. All acts or
proceedings required to be taken by the Purchaser to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been properly taken. No additional proceedings or approvals on the part of the
Purchaser or any of its Affiliates are necessary to authorize the execution and
delivery of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby. For purposes of this Agreement,
(x) “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person, and
(y) “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or any other entity or organization.

 

3



--------------------------------------------------------------------------------

3.2 Enforceability. This Agreement has been duly authorized, executed and
delivered by the Purchaser and, assuming the due and valid authorization,
execution and delivery of this Agreement by the Seller, this Agreement
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except as the same may be
limited by the Bankruptcy and Equity Exceptions.

3.3 No Violation; Consents and Approvals. The execution, delivery and
performance of this Agreement, the consummation by the Purchaser of the
transactions contemplated by this Agreement, and the fulfillment of and
compliance with the terms and conditions of this Agreement, do not and will not
(a) violate, or conflict with, any provision of the organizational documents of
the Purchaser, (b) violate any law applicable to, binding upon or enforceable
against the Purchaser, (c) violate, conflict, result in any breach of, or
constitute a default (or an event which would, with the passage of time or the
giving of notice or both, constitute a default) under, or give rise to a right
of payment under or the right to terminate, amend, modify, abandon or
accelerate, any contract or agreement to which the Purchaser is a party or any
order or judgment of any Governmental Authority or arbitrator, or (d) require
any notice to, declaration, filing or registration with, approvals or consents
of, or assignments by, any Governmental Authority, other than filings required
to be made under the HSR Act, except, in the case of (b) and (c), for any such
violation, conflict, breach or default which would not have a material adverse
effect on the Purchaser and its subsidiaries, taken as a whole.

3.4 No Brokers. The Purchaser has not incurred any obligation for any finder’s
or broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby for which the Seller or the Company is
or would be obligated to pay.

3.5 Investment Intent. The Purchaser understands that (a) the Shares have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and that the Shares are being transferred in reliance on an exemption
under the Securities Act, (b) the Shares were not offered or sold to the
Purchaser by any form of general solicitation or general advertising, (c) the
Shares may not be sold or otherwise disposed of except pursuant to an effective
registration statement or pursuant to a duly available exemption from such
registration requirements and (d) the purchase of the Shares by the Purchaser is
not part of a plan or scheme on the part of the Purchaser to evade the
registration requirements of the Securities Act. The Purchaser is (i) an
“accredited investor” as defined in Rule 501(a) of Regulation D under the
Securities Act, (ii) experienced, sophisticated and knowledgeable in the trading
of securities of a type comparable to the Shares, (iii) willing to consummate
the transactions contemplated hereby notwithstanding its lack of knowledge of
the Seller Information (as defined below), as the case may be, (iv) acquiring
the Shares for its own account, for investment purposes and not with a view
towards resale or distribution thereof and (v) aware that it must bear the risk
of an investment in the Shares and is able to bear such risk.

3.6 Sufficient Funds. As of the Closing, the Purchaser will have sufficient cash
in immediately available funds to pay all amounts payable by it pursuant to this
Agreement and all of its fees and expenses, if any, in order to consummate the
transactions contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

4.1 Interim Operations. From the date hereof through the Closing, Scott A.
Schuff and the Seller shall cause the Company and its subsidiaries to conduct
their business and operations in the ordinary course of business consistent with
past practice and to preserve intact its present business organization and
maintain good relationships with its customers, suppliers lenders and others
having material business relationships with it. Without limiting the generality
of the foregoing, Scott A. Schuff and the Seller shall cause the Company and
each of its subsidiaries not to:

(a) amend its charter, certificate or articles of incorporation or formation,
bylaws, operating agreement or other constituent or organizational document
(whether by merger, consolidation or otherwise);

(b) split, combine or reclassify any Capital Stock of the Company or any of its
subsidiaries (whether by merger, consolidation or otherwise);

(c) declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of the Capital
Stock of the Company or any of its subsidiaries (whether by merger,
consolidation or otherwise);

(d) redeem, repurchase or otherwise acquire any Capital Stock of the Company or
any of its subsidiaries (whether by merger, consolidation or otherwise);

(e) issue, deliver or sell any Capital Stock of the Company or any of its
subsidiaries (whether by merger, consolidation or otherwise), other than the
issuance of any Capital Stock of any wholly owned subsidiary of the Company to
the Company or any other wholly owned subsidiary of the Company;

(f) amend any term of any Capital Stock of the Company or any of its
subsidiaries (whether by merger, consolidation or otherwise);

(g) increase the compensation or benefits of any current or former director,
officer, employee or consultant of the Company or any of its subsidiaries;

(h) grant or increase any severance, retention, change-of-control or similar
payments to any current or former director, officer, employee or consultant of
the Company or any of its subsidiaries;

(i) create, incur, assume or guarantee any indebtedness for borrowed money,
other than borrowings in the ordinary course of business under any credit
facility in effect as of the date of this Agreement; or

(j) agree, commit or offer to do any of the foregoing.

 

5



--------------------------------------------------------------------------------

4.2 Non-Competition; Non-Solicitation.

(a) In order for the Purchaser to have and enjoy the full benefit of the Shares,
and as a material inducement to the Purchaser to enter into this Agreement
(without such inducement the Purchaser would not have entered into this
Agreement), for a period of five years commencing on the date of the Closing,
each of Scott A. Schuff and the Seller shall not, directly or indirectly
(whether by himself or itself, through an Affiliate, in partnership or
conjunction with, or as an employee, officer, director, manager, member, owner,
consultant or agent of, any other Person):

(i) undertake, participate or carry on or be engaged or have any financial or
other interest in, or in any other manner advise or assist any other Person in
connection with the operation of, the business of structural steel fabrication
and erection or the manufacture of specialty products including pollution
control scrubbers, tunnel liners, pressure vessels and other related products
primarily for the oil and gas industry (the “Competing Business”) anywhere in
the world, other than with respect to Scott A. Schuff’s continued involvement
with the Company;

(ii) solicit, entice, encourage or intentionally influence, or attempt to
solicit, entice, encourage or influence, any employee of the Purchaser, the
Company or any of their respective Affiliates to resign or leave the employ of
the Purchaser, the Company or any of their respective Affiliates or otherwise
hire, employ, engage or contract any such employee to perform services other
than for the benefit of the Purchaser, the Company or any of their respective
Affiliates; or

(iii) solicit, entice, encourage or influence, or attempt to solicit, entice,
encourage or influence, any customer of the Purchaser, the Company or any of
their respective Affiliates (including any Person who has been a customer of the
Company or any of its subsidiaries at any time during the period of 12 months
before the Closing) to alter, reduce or terminate its business relationship with
the Purchaser, the Company or any of their respective Affiliates for the direct
or indirect benefit of any Competing Business.

(b) Notwithstanding anything to the contrary set forth herein, in the event of a
breach of any of the provisions of Section 4.2(a) (the “Restrictive Covenants”):

(i) the Purchaser and its Affiliates shall have the right and remedy, without
regard to any other available remedy, to (A) have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction and (B) have issued
an injunction restraining any such breach without posting of a bond; it being
understood that any breach of any of the Restrictive Covenants would cause
irreparable and material loss to the Purchaser and its Affiliates, the amount of
which cannot be readily determined and as to which neither the Purchaser nor any
of its Affiliates will have any adequate remedy at law or in damages;

(ii) it is the desire and intent of the parties hereto that the Restrictive
Covenants be enforced to the fullest extent permissible under the laws, orders
and public policies applied in each jurisdiction in which enforcement is sought
and if any Restrictive Covenant shall be adjudicated finally to be invalid or
unenforceable, such Restrictive Covenant shall be deemed amended to the extent
necessary in order that such provision be valid and enforceable, the remainder
of such Restrictive Covenant shall not thereby be affected and shall be given
full effect without regard to invalid portions and such amendment shall apply
only with respect to the operation of the Restrictive Covenant in the particular
jurisdiction in which such adjudication is made; and

(iii) the parties acknowledge and agree that the Restrictive Covenants are
necessary for the protection and preservation of the value and the goodwill of
the Shares and the Company’s business and are reasonable and valid in
geographical and temporal scope and in all other respects.

 

6



--------------------------------------------------------------------------------

4.3 Public Announcements. No party hereto and none of their respective
Affiliates will issue or cause the publication of any press release or other
public announcement with respect to this Agreement or any of the transactions
contemplated hereby without the prior written consent of the other party hereto;
provided, however, that nothing herein will prohibit any party from issuing or
causing publication of any such press release or public announcement to the
extent that such disclosure is required by law, upon advice of counsel, in which
case the party making such determination will, if practicable under the
circumstances, use reasonable efforts to allow the other party reasonable time
to comment on such release or announcement in advance of its issuance or
publication. Notwithstanding the foregoing, as soon as reasonably practicable
after execution of this Agreement, the parties shall issue a press release in
the form drafted by the Purchaser and acceptable to the Seller acting
reasonably.

4.4 Further Action; Filings and Authorizations.

(a) Upon the terms and subject to the conditions of this Agreement, each party
will use commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, and to assist and cooperate with the
other party or parties hereto in doing all things necessary, proper or advisable
under applicable law to consummate and make effective, the transactions
contemplated by this Agreement, including using commercially reasonable efforts
to (i) cause the conditions set forth in Article V to be satisfied, (ii) obtain
all necessary actions or non-actions, waivers, consents, approvals, orders and
authorizations from Governmental Authorities and other Persons from whom any
actions, non-actions, waivers, consents, approvals, orders or authorizations are
required and make all necessary registrations, declarations and filings with any
Governmental Authorities and other Persons with whom any registrations,
declarations or filings are required, and (iii) execute or deliver any
additional instruments reasonably necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement.

(b) In furtherance and not in limitation of the foregoing, each party hereto
agrees to file a Notification and Report Form pursuant to the HSR Act no later
than the fifth business day after the date hereof and any similar filings
required under the antitrust laws of such other jurisdictions for which similar
filings are required with respect to the transactions contemplated by this
Agreement as promptly as practicable after the date of this Agreement and to
supply as promptly as practicable any additional information and documentary
material that may be requested pursuant to the HSR Act or such other antitrust
laws and to take all other actions necessary, proper or advisable to cause the
expiration, termination or waiver of the applicable waiting periods and to
achieve the necessary clearance decisions under the HSR Act and such other
applicable antitrust laws as soon as practicable. Purchaser shall pay any and
all fees owing to the Governmental Authorities required pursuant to HSR Act.

 

7



--------------------------------------------------------------------------------

(c) The Purchaser, on the one hand, and the Seller, on the other hand, will, in
connection with the efforts referenced in Section 4.4(b) to obtain all requisite
approvals and authorizations for the transactions contemplated by this Agreement
under the HSR Act or any other antitrust law or other applicable law, use
commercially reasonable efforts to (i) cooperate and coordinate in all respects
with each other in connection with any filing or submission and in connection
with any investigation or other inquiry, including any proceeding initiated by a
private party, (ii) supply the other party with any information that may be
reasonably required to make such filings or submissions, (iii) supply the other
party with any additional information that may be required or requested by any
Governmental Authorities in connection with such filings or submissions,
(iv) keep the other party informed of any communication received by such party
or an Affiliate of such party from, or given by such party to, the Federal Trade
Commission (the “FTC”), the Antitrust Division of the Department of Justice (the
“DOJ”), or any other Governmental Authority and of any communication received or
given in connection with any proceeding by a private party, in each case
regarding any of the transactions contemplated hereby, (v) permit the other
party to review any communication given by it to, and consult with each other in
advance of any meeting or conference with, the FTC, the DOJ, or any other
Governmental Authority or, in connection with any proceeding by a private party,
with any other Person, and to the extent permitted by the FTC, the DOJ, or other
applicable Governmental Authority or other Person, give the other party the
opportunity to attend and participate in such meetings and conferences in
accordance with Antitrust Law and (vi) permit the other party to review and
incorporate the other party’s reasonable comments in any communication given to
it by the FTC, the DOJ or any other Governmental Authority; provided, however,
that no such information will be required to be provided by either the Purchaser
or the Seller if such party reasonably determines that the provision of such
information would jeopardize attorney-client privilege or other legal privilege.

(d) In furtherance and not in limitation of the covenants of the parties
contained in Section 4.4(b) and Section 4.4(c), if any objections are asserted
with respect to the transactions contemplated by this Agreement under any
antitrust law, or if any suit is instituted or threatened to be instituted by
the FTC, the DOJ, or any other applicable Governmental Authority or any private
party challenging any of the transactions contemplated hereby or otherwise
brought under any antitrust law or other applicable law that would otherwise
prohibit or materially impair or materially delay the consummation of the
transactions contemplated hereby, each of the Purchaser and the Seller will use
commercially reasonable efforts to resolve any such objections or suits so as to
permit consummation of the transactions contemplated by this Agreement as soon
as practicable. Notwithstanding any other provision of this Agreement, in using
commercially reasonable efforts to obtain all requisite approvals and
authorizations for the transactions contemplated by this Agreement under the HSR
Act or any other antitrust law, the Purchaser shall not be required to propose,
negotiate, or commit to and effect by consent agreement or decree, hold separate
order or otherwise any divestiture, undertaking, licensing or hold separate or
similar arrangements.

(e) Subject to the obligations of the parties under Section 4.4(d), in the event
that any action, arbitration, audit, claim, demand, examination, external
investigation, hearing, inquiry, litigation or suit (each, a “Proceeding”) is
instituted (or threatened to be instituted) by a Governmental Authority or
private party challenging any transaction contemplated by this Agreement, or any
other agreement contemplated hereby, each of the Purchaser and the Seller

 

8



--------------------------------------------------------------------------------

will cooperate in all respects with each other and use commercially reasonable
efforts to contest and resist any such Proceeding and to have vacated, lifted,
reversed or overturned any judgment, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts
consummation of the transactions contemplated by this Agreement.

ARTICLE V

CLOSING CONDITIONS

5.1 Conditions to the Purchaser’s Obligation to Purchase. The Seller
acknowledges that the Purchaser’s obligation to pay to the Seller the Purchase
Price in exchange for the Shares at the Closing is conditioned upon satisfaction
of the following conditions precedent at or before the Closing (any or all of
which may be waived by the Purchaser in its sole discretion):

(a) the Seller has delivered the Shares to the Purchaser or its designated
account in suitable form for transfer, together with a properly completed and
executed Form W-8 or W-9 or other applicable form or statement (all as specified
in Section 1.4);

(b) the representations and warranties of the Seller contained in this Agreement
shall have been true and correct at the time of execution of this Agreement and
shall be true and correct as of the Closing as if given on and as of the Closing
(except for representations and warranties expressly stated to relate to a
specific date, in which case each such representation and warranty shall be true
and correct as of such earlier date);

(c) the Seller shall have performed and complied with all covenants and
agreements required by this Agreement to be performed and complied with by it
prior to or on the Closing in all material respects;

(d) all applicable waiting periods under the HSR Act shall have expired or been
terminated with respect to the transactions contemplated by this Agreement;

(e) David A. Schuff, Scott A. Schuff and Robert N. Waldrep shall have resigned
or been removed from the board of directors of the Company; and

(f) immediately after giving effect to the consummation by the Seller of the
transactions contemplated by this Agreement, and the fulfillment of and
compliance with the terms and conditions of this Agreement, there will not be
any breach of, or a default (or an event which would, with the passage of time
or the giving of notice or both, constitute a default) under, or any right of
payment under or right to terminate, amend, modify, abandon or accelerate, any
contract or agreement to which the Company or any of its subsidiaries is a party
and do not and will not trigger any material payment to any director, officer,
employee, or consultant of the Company or any of its subsidiaries except as set
forth on Schedule 5.1(f).

 

9



--------------------------------------------------------------------------------

5.2 Conditions to the Seller’s Obligation to Sell. The Purchaser acknowledges
that the Seller’s obligation to sell and deliver to the Purchaser the Shares for
the Purchase Price at the Closing is conditioned upon satisfaction of the
following conditions precedent at or before the Closing (any or all of which may
be waived by the Seller in its sole discretion):

(a) the Purchaser has delivered the Purchase Price to the Seller or its
designated account;

(b) the representations and warranties of the Purchaser contained in this
Agreement shall have been true and correct at the time of execution of this
Agreement and shall be true and correct in all material respects as of the
Closing as if given on and as of the Closing (except for representations and
warranties expressly stated to relate to a specific date, in which case each
such representation and warranty shall be true and correct as of such earlier
date);

(c) the Purchaser shall have performed and complied with all covenants and
agreements required by this Agreement to be performed and complied with by it
prior to or on the Closing in all material respects; and

(d) all applicable waiting periods under the HSR Act shall have expired or been
terminated with respect to the transactions contemplated by this Agreement.

ARTICLE VI

TERMINATION

6.1 Termination. This Agreement may be terminated on or prior to the Closing as
follows:

(a) by the mutual written consent of the Purchaser and the Seller;

(b) at the election of the Purchaser or the Seller if the Closing shall not have
occurred on or before June 15, 2014 (the “Termination Date”); provided, however,
that the terminating party is not in material breach of any representation,
warranty, covenant or other agreement contained herein at the time of such
termination;

(c) by the Purchaser (if it is not in material breach of its representations,
warranties, covenants or agreements under this Agreement so as to cause any of
the conditions set forth in Section 5.2(b) or 5.2(c) not to be satisfied) and
without prejudice to, and not in substitution for any rights or remedies
provided by law, upon written notice to the Seller, if there has been a material
violation, breach or inaccuracy of any representation, warranty, covenant or
agreement of the Seller contained in this Agreement, which violation, breach or
inaccuracy would cause any of the conditions set forth in Section 4.2(b) or
4.2(c) not to be satisfied, and such violation, breach or inaccuracy has not
been waived by the Purchaser or cured by the Seller, as applicable, within ten
(10) business days after receipt by the Seller of written notice thereof from
the Purchaser or is not reasonably capable of being cured prior to the
Termination Date; or

(d) by the Purchaser or the Seller if a court of competent jurisdiction or other
Governmental Authority shall have issued an order or taken any other action
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated under this Agreement and such order or action shall have become
final and non-appealable.

6.2 Effect of Termination. If this Agreement is terminated by the parties in
accordance with Section 6.1 hereof, this Agreement shall become void and of no
further force

 

10



--------------------------------------------------------------------------------

and effect; provided, however, that none of the parties hereto shall have any
liability in respect of a termination of this Agreement, except that the
provisions of Section 7.6 (Governing Law; Consent to Jurisdiction; Waiver of
Jury Trial), Section 7.10 (Fees and Expenses), and Section 7.11 (Survival;
Breach of Agreement) shall survive the termination of this Agreement and that
nothing herein shall relieve any party from any liability for any Willful Breach
of the provisions of this Agreement prior to the termination of this Agreement.
For purposes of this Agreement, “Willful Breach” means, with respect to any
representation, warranty, agreement or covenant set forth in this Agreement, an
intentional action or omission by a party that both (a) causes such party to be
in breach of such representation, warranty, agreement or covenant and (b) such
party knows at the time of such intentional action or omission is or would
constitute a breach, or would reasonably be expected to result in a breach, of
such representation, warranty, agreement or covenant.

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.1 Entire Agreement; Binding Effect. This Agreement (including all schedules
and exhibits hereto and the documents and instruments referred to in this
Agreement) constitutes the entire agreement, arrangement and understanding,
whether written or oral, among the Parties concerning the subject matter of this
Agreement and the transactions contemplated hereby, and it supersedes all prior
and/or contemporaneous agreements, arrangements and understandings, if any,
whether written or oral, among the Parties concerning such subject matter and
transactions. This Agreement shall be binding upon, inure to the benefit of, and
be enforceable by, the Parties and their respective permitted successors and
permitted assigns.

7.2 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by the Purchaser without the prior
written consent of the Seller.

7.3 Amendment and Modification. This Agreement may only be amended, modified or
supplemented at any time by the Parties pursuant to a further instrument signed
by all Parties and specifically referring to this Agreement.

7.4 No Waivers. Except as otherwise expressly provided in this Agreement, no
failure to exercise, delay in exercising, or single or partial exercise of any
right, power or remedy hereunder by any Party, and no course of dealing between
or among the Parties, shall constitute a waiver of any such right, power or
remedy. No waiver by a Party of any default, misrepresentation, or breach of
warranty or covenant under this Agreement, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant under this Agreement or affect in any way any
rights arising by virtue of any such prior or subsequent occurrence. No waiver
shall be valid unless in writing and signed by the Party against whom such
waiver is sought to be enforced.

7.5 Notices. Unless otherwise provided in this Agreement, all notices and other
communications under this Agreement shall be in writing and may be given by any
of the following methods: (a) personal delivery; (b) email transmission;
(c) registered or certified mail, postage prepaid, return receipt requested; or
(d) overnight delivery service by Federal Express or

 

11



--------------------------------------------------------------------------------

an equivalent, recognized courier service. Such notices and communications shall
be sent to the appropriate Party at its address or email address given below or
at such other address or email address for such Party as shall be specified by
notice given under this Agreement (and shall be deemed given upon receipt by
such Party or upon actual delivery to the appropriate address, or, in case of an
email transmission, upon transmission by the sender; any email transmission
shall be promptly acknowledged by the recipient):

(a) if to the Seller, to:

 

c/o Plattner, Schneidman, Schneider and Jeffries, P.C. 9141 E. Hidden Spur Trail
Scottsdale, AZ 85255 Attention:   Jeff Schneidman Email:  
jschneidman@pssjlaw.com Facsimile:   (602) 285-5589

(b) if to the Purchaser, to:

 

460 Herndon Parkway, Suite 150 Herndon, VA 20170 Attention:   Philip A. Falcone
Email:   PFalcone@harbingercapital.com

7.6 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to contracts made between residents of
that state, executed in and to be performed entirely within that state,
notwithstanding the Parties’ actual respective states of legal domicile. All
actions and proceedings arising out of or relating to this Agreement and the
transactions contemplated hereby shall be heard and determined exclusively in
any state or federal court located in the Southern District of New York, New
York, and the Parties hereby irrevocably submit to the exclusive jurisdiction of
such court in any such action or proceeding and irrevocably waive the defense of
an inconvenient forum to the maintenance of any such action or proceeding. Each
Party irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to such Party at
its address specified in Section 7.5. The Parties agree that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Section 7.6 shall affect the right of
any Party to serve legal process in any other manner permitted by law. The
consents to jurisdiction set forth in this Section 7.6 shall not constitute
general consents to service of process in the State of New York and shall have
no effect for any purpose except as provided in this Section 7.6 and shall not
be deemed to confer rights on any Person other than the Parties.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT

 

12



--------------------------------------------------------------------------------

HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6(b).

7.7 Descriptive Headings; References. The descriptive headings used in this
Agreement are inserted for convenience of reference only and shall in no way be
construed to define, limit, describe, explain, modify, amplify, or add to the
interpretation, construction or meaning of any provision of, or scope or intent
of, this Agreement or in any way affect this Agreement.

7.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. An executed counterpart signature page to this Agreement
delivered by fax or other means of electronic transmission shall be deemed to be
an original and shall be as effective for all purposes as delivery of a manually
executed counterpart.

7.9 Further Actions. Each Party shall, from time to time and without further
consideration, execute such further documents or instruments and take such other
actions as any other Party hereto shall reasonably request in order to fulfill
its obligations under this Agreement and to effectuate the purposes of this
Agreement.

7.10 Fees and Expenses. Except as provided in Section 7.11, all costs and
expenses (including legal and financial-advisory fees and expenses, if any)
incurred in connection with, or in anticipation of, this Agreement and the
transactions contemplated by this Agreement shall be paid exclusively by the
Party incurring such expenses, without contribution.

7.11 Survival; Breach of Agreement. The representations, warranties, agreements
and covenants set forth herein shall survive the Closing indefinitely. Should a
Party breach this Agreement, in addition to, and without limiting, all other
rights and remedies available under applicable law (which rights and remedies
shall be cumulative and elective), then such Party shall be responsible for all
reasonable, documented out-of-pocket fees and expenses incurred by the other
Parties in enforcing their respective rights hereunder against such breaching
Party, including any fees and expenses of financial advisors, attorneys,
accountants and other professionals.

7.12 Severability. The invalidity or unenforceability of any term or provision
of this Agreement (other than Article V) in any situation or jurisdiction shall
not affect the validity or enforceability of the other terms or provisions of
this Agreement or the validity or enforceability

 

13



--------------------------------------------------------------------------------

of the offending term or provision in any other situation or in any other
jurisdiction, and the remaining terms and provisions shall remain in full force
and effect to the fullest extent permitted by law.

7.13 No Presumption. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.

7.14 Third-Party Beneficiaries. This Agreement is solely for the benefit of the
Parties and their respective permitted successors and permitted assigns, and
this Agreement shall not be deemed to confer upon or give to any other third
party any remedy, claim of liability or reimbursement, cause of action or other
right.

7.15 Non-Recourse. All claims, obligations, liabilities or causes of action
(whether in contract or in tort, in law or in equity or granted by statute) that
may be based upon, in respect of, arise under, out or by reason of, be connected
with or relate in any manner to this Agreement, the negotiation, execution or
performance of this Agreement (including any representation or warranty made in
connection with or as an inducement to this Agreement) or the transactions
contemplated hereby may be made only against (and are those solely of) the
entities that are expressly identified as parties to this Agreement in the
preamble to this Agreement. No other Person, including any of their
representatives or lenders to, any party or any representative of, or any lender
to any of the foregoing shall have any liabilities (whether in contract or in
tort, in law or in equity, or granted by statute) for any claims, obligations or
liabilities arising under, out of, in connection with or related in any manner
to this Agreement or based on, in respect of or by reason of this Agreement or
its negotiation, execution, performance or breach.

7.16 Specific Performance. Each of the Parties expressly recognize and
acknowledge that immediate, extensive and irreparable damage would result, no
adequate remedy at law would exist, and damages would be difficult to determine
in the event that any provision of this Agreement is not performed in accordance
with its specific terms or is otherwise breached. Therefore, in addition to, and
not in limitation of, any other remedy available to any Party, a Party shall be
entitled to specific performance of the terms hereof and immediate injunctive
relief, without the necessity of proving the inadequacy of money damages as a
remedy and without the posting of any bond or other security being required.
Such remedies, and any and all other remedies provided for in this Agreement,
shall be cumulative in nature and not exclusive and shall be in addition to any
other remedies whatsoever which any Party may otherwise have. Each of the
Parties acknowledges and agrees that it may be difficult to prove damages with
reasonable certainty, that it may be difficult to procure suitable substitute
performance, and that injunctive relief and/or specific performance will not
cause an undue hardship to the Parties. Each of the Parties hereby further
acknowledges that the existence of any other remedy contemplated by this
Agreement does not diminish the availability of specific performance of the
obligations hereunder or any other injunctive relief. Each Party further agrees
that in the event of any action by any other Party for specific performance or
injunctive relief, it will not assert that a remedy at law or other remedy would
be adequate or that specific performance or injunctive relief in respect of such
breach or violation should not be available on the grounds that money damages
are adequate or any other grounds.

 

14



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
signed as of the date first above written.

 

PURCHASER HC2 HOLDINGS, INC. By:  

/s/ Robert M. Pons

  Name:   Robert M. Pons   Title:   Executive Chairman



--------------------------------------------------------------------------------

SELLER SAS VENTURE LLC By:  

/s/ Scott A. Schuff

  Name: Scott A. Schuff   Title: Manager Solely for purposes of Sections 4.1 and
4.2:

/s/ Scott A. Schuff

Scott A. Schuff